Citation Nr: 1538854	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for "bowel/groin" pain and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and a mental disorder and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for back injury residuals and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had certified active service from September 1976 to November 1979 and additional periods of duty with the Army Reserve/California Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Oakland, California, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for "bowel/groin" pain and new and material evidence had been received to reopen his claim of entitlement to service connection for PTSD and a mental disorder.  In February 2011, the RO tacitly determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for "bowel/groin" pain and denied the claim on the merits.  In April 2012, the RO denied service connection for back strain.  In June 2015, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for "bowel/groin" pain, PTSD and a mental disorder, and back injury residuals, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of service connection for a genitourinary disorder to include scrotal cyst excision residuals and testicular, groin, and bowel pain; an acquired psychiatric disorder to include PTSD; and a lumbar spine disorder to include injury residuals and arthritis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In August 2007, the RO denied service connection for "bowel/groin" pain.  The Veteran was informed in writing of the adverse determination and his appellate rights in September 2007.  He did not subsequently submit a notice of disagreement (NOD) with the decision.  

2.  Additional relevant original service treatment records associated with the Veteran's duty with the Army Reserve/California Army National Guard have been received.  

3.  In August 2007, the RO denied service connection for PTSD and a mental disorder.  The Veteran was informed in writing of the adverse determination and his appellate rights in September 2007.  He did not subsequently submit a NOD with the decision.  

4.  The August 2007 rating decision denying service connection for PTSD and a mental disorder is final.  
5.  The additional documentation submitted since the August 2007 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

6.  In August 1998, the RO determined that the Veteran had not submitted a well-grounded claim of entitlement to service connection for back injury residuals and denied the claim.  The Veteran was informed in writing of the adverse determination and his appellate rights in September 1998.  He did not subsequently submit a NOD with the decision.  

7.  The August 1998 rating decision denying service connection for back injury residuals is final.  

8.  The additional documentation submitted since the August 1998 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for "bowel/groin" pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015).  

2.  The Veteran's claim for service connection for "bowel/groin" pain will be reconsidered.  38 C.F.R. § 3.156(c) (2015).  

3.  The August 2007 rating decision denying service connection for PTSD and a mental disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015).  

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD and a mental disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2015).  
5.  The August 1998 rating decision denying service connection for back injury residuals is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015).  

6.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for back injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board determines that the issue of service connection for "bowel/groin" pain will be reconsidered and remanded and reopens and remands the issues of service connection for PTSD and a mental disorder and back injury residuals.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to those issues.  

II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of an appellant's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

A.  "Bowel/Groin" Pain

The Veteran asserts that service connection for "bowel/groin" pain is warranted as he underwent excision of a scrotal cyst during a period of duty with the Army Reserve/California Army National Guard.  

If relevant official service department records that existed and had not been associated with the claims file when VA initially decided a claim are subsequently associated with the record, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. §  3.156(c).  

The May 2009 rating decision states that "service treatment records from the Army National Guard for the period December 1980 thru December 1985" had been received into the record.  The service treatment records include clinical documentation dated in March 1984 which reflects that: the Veteran complained of a right groin area boil which made sitting difficult; an impression of a "sebaceous vs. inclusion cyst of scrotum" was advanced; and the cyst was subsequently incised and drained.  The receipt of such additional relevant service documentation mandates that the Veteran's claim of entitlement to service connection for "bowel/groin" pain be reconsidered.  38 C.F.R. § 3.156(c).  

B.  Psychiatric Disorder

The Veteran asserts that service connection for PTSD is warranted as he experienced several traumatic events during his periods of duty with the Army Reserve/California Army National Guard including the deaths of several fellow service members.  

In August 2007, the RO denied service connection for PTSD and a mental disorder as "the available evidence is insufficient to confirm that you actually engaged in combat and does not show a confirmed diagnosis."  The Veteran was informed in writing of the adverse decision and his appellate rights in September 2007.  He did not subsequently submit a NOD with the decision.  

The evidence upon which the August 2007 RO decision denying service connection for PTSD and a mental disorder formulated may be briefly summarized.  The Veteran's service documentation then of record does not refer to PTSD or other acquired psychiatric disorder.  VA clinical documentation dated in June 2007 conveys that the Veteran was diagnosed with PTSD, a depressive disorder, and polysubstance dependence.  

New and material evidence pertaining to the issue of service connection for PTSD and a mental disorder was not received by VA or constructively in its possession within one year of written notice to the Veteran of the August 2007 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  
The additional documentation received since the August 2007 rating decision includes service treatment records associated with the Veteran's duty with the Army Reserve/California Army National Guard, VA clinical documentation, the transcript of the June 2015 Board hearing; and written statements from the Veteran and his service comrades.  An April 2014 VA treatment record states that an assessment of "anxiety disorder, probably PTSD" was advanced.  At the Board hearing, the Veteran testified that two nurses had been run over by a tank during a military training operation in which he had participated in while serving with the National Guard.  He stated further that he was receiving ongoing VA PTSD treatment.  The VA treatment record and the hearing transcript are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran claim of entitlement to service connection for PTSD and a mental disorder is reopened.  

C.  Back Injury Residuals

The Veteran asserts that service connection for back injury residuals is warranted as he injured his back while working in kitchens during his period of active service and reinjured it while riding in APCs during his periods of duty with the Army Reserve/California Army National Guard.  

In August 1998, the RO determined that the Veteran had not submitted a well-grounded claim of entitlement to service connection for back injury residuals and denied the claim.  The Veteran was informed in writing of the adverse decision and his appellate rights in September 1998.  He did not subsequently submit a NOD with the decision.  

The evidence upon which the August 1998 RO decision denying service connection for back injury residuals was reached may be briefly summarized.  The Veteran's service documentation then of record conveys that the Veteran was seen for back complaints.  A March 1978 treatment entry states that the Veteran complained of low back pain.  No diagnosis was advanced.  An August 1978 treatment record notes that the Veteran complained of low back pain of seven days' duration.  Assessments of "muscle pain, [left] gluteus" and "[illegible} G.C." were advanced.  In his June 1998 informal claim for service connection, the Veteran conveyed that he had sustained a back injury during a period of active duty for training with the National Guard in 1986 or 1987.   

New and material evidence pertaining to the issue of service connection for back injury residuals was not received by VA or constructively in its possession within one year of written notice to the Veteran of the August 1998 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the August 1998 rating decision includes service treatment records associated with the Veteran's duty with the Army Reserve/California Army National Guard, VA clinical documentation, the transcript of the June 2015 Board hearing; and written statements from the Veteran and his service comrades.  A July 2013 VA lumbosacral spine X-ray study notes that the Veteran complained of chronic low back pain and leg numbness.  The Veteran was diagnosed with lumbar spine arthritis changes.  A December 2013 VA treatment record states that an assessment of chronic mechanical low back pain was advanced.  At the Board hearing, the Veteran testified that he had initially injured his back during his period of active service when he "was in food service so ... [and] I slipped and fell and hurt my back in that kitchen" and he reinjured it while riding in an "APC bouncing all day, vibrating."  He stated further that he was receiving ongoing VA treatment for his back.  The VA clinical documentation and the hearing transcript are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran claim of entitlement to service connection for back injury residuals is reopened.  


ORDER

The Veteran's claim of entitlement to service connection for "bowel/groin" pain will be reconsidered; the appeal is granted to this extent only.  

The Veteran's application to reopen his claim of entitlement to service connection for PTSD and a mental disorder is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for back injury residuals is granted.  


REMAND

The Veteran's complete service personnel records have not been requested for association with the record.  His complete periods of active service, active duty, active duty for training, and inactive duty for training with the Army Reserve/California Army National Guard have not been verified.  

The Veteran testified at the June 2015 Board hearing that he received ongoing VA treatment for his genitourinary disorder, acquired psychiatric disorder, and lumbar spine disorder.  VA clinical documentation dated after May 2014 is not of record.  

VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not been afforded either a VA urological examination addressing the nature and etiology of his claimed recurrent genitourinary or a VA psychiatric evaluation t addressing the nature and etiology of his acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that (1) it verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the Army Reserve/California Army Reserve National Guard and (2) forward all available service personnel records associated with such duty for incorporation into the record. 

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after May 2014.  

3.  Schedule the Veteran for a VA urological examination in order to assist in determining the nature and etiology of his claimed recurrent genitourinary disorder.   If no recurrent genitourinary disorder is identified, the examiner should expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent genitourinary disorder had its onset during active service; is related to the Veteran's in-service scrotal cyst excision residuals; or otherwise originated during active service.  

All relevant medical records should be made available to the examiner for review.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA psychiatric examination in order to assist in determining the nature and etiology of his claimed acquired psychiatric disorder.  If a diagnosis of PTSD is advanced, the examiner should identify the specific stressor or stressors supporting such a diagnosis.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is related to the Veteran's claimed in-service traumatic experiences; or otherwise originated during active service.  

All relevant medical records should be made available to the examiner for review.  A rationale for all opinions should be provided.  

6.  Then readjudicate the issues.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


